Exhibit 10.1

 

Form of Certificates Issued Under the Management Incentive Plan

 

Non-Negotiable Certificate

Representing an Employee Participant Interest in the

Daily Journal Corporation (“DJC”) Management Incentive Plan

to an Employee, as long as that Employee Remains Employed by DJC or one of its
Subsidiaries,

based on Earnings of DJC and its Subsidiaries on a Consolidated Basis (“DJC
Consolidated”)

 

[DATE]

 

This non-negotiable certificate represents the right
of                                  (the “Employee”) to receive, in addition to
all other compensation due or awarded:

 

1.     In December [YEAR], ___________ / 1,805,053 of the earnings of DJC
Consolidated for the year ending September [YEAR], before taxes, workers’
compensation expenses, supplemental compensation expenses, realized and
unrealized gains or losses on investments and any write-downs of unrealized
losses on investments; plus

 

2.     In December of each of the following nine years, the same fraction of the
earnings of DJC Consolidated for the year ended the preceding September 30,
before taxes, workers’ compensation expenses, supplemental compensation
expenses, realized and unrealized gains or losses on investments and any
write-downs of unrealized losses on investments.

 

If more shares of DJC are issued for consideration (e.g., in a merger or public
offering), the denominator of the Employee’s fractional interest will be
increased by the number of shares issued, effective with the first payment due
thereafter, to reflect the share increase. Both the numerator and the
denominator of the fraction will be appropriately adjusted to reflect any
changes in shares outstanding which occur without additional consideration to
DJC, as in stock splits and stock dividends.

 

No additional payments will be made to the Employee under this or any other
certificate (all of which shall expire) after the employee either (1) shall have
left the employ of DJC, prior to the Employee’s reaching age 65, for any reason
whatsoever (including but not limited to being unreasonably fired by DJC prior
to reaching age 65) or (2) directly or indirectly enters the employ (either as a
direct or indirect employee or direct or indirect independent contractor) of any
competitor of DJC or any of its subsidiaries whether such employment occurs
before or after the Employee reaches age 65. If this certificate has not expired
prior to the time of the Employee’s death, payments will continue to be made
under this certificate (and any other unexpired certificates) to the Employee’s
beneficiaries until expiration. Otherwise, all certificates are
non-transferrable.

 

Compensation to the Employee under this certificate, and other such certificates
issued to the Employee (and other employees), shall not be deducted in making
earnings computations for the purpose of the Plan. Earnings computations, for
purposes of the Plan, shall be reasonable approximations made by DJC to
facilitate convenient and economical accounting practices and will be final and
binding on the Employee.

 

Payments to be made under this non-negotiable certificate are in addition to
payments to be made under unexpired certificates, if any, issued to the Employee
in prior years.

 

IN WITNESS WHEREOF, this certificate is executed as of [DATE].

 

DAILY JOURNAL CORPORATION

 

 

By:

 

Name:

 

Title: 

 

 